Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
2. This action is in response to the filing with the office dated 08/31/2021.
Reply to Applicant’s arguments
3. Applicant’s arguments and claim amendments filed with the office on 08/31/2021 were fully considered but found to be non-persuasive. The arguments are directed to amended and newly introduced claims. Please see the rejection below Thompson (US 2531088 A), Madsen (US 3875497 A) and in further view of and Hobbs (US 2013/0162256 A1) for Claims 1, 2, 3, 5, 9, 11-16, 18-20;  Thompson (US 2531088 A), Madsen (US 3875497 A), Hobbs (US 2013/0162256 A1) and in further view of Morgan (US 4078510) for Claims 4, 7, 8 and 10;  Thompson (US 2531088 A), Madsen (US 3875497 A), Hobbs and in further view of Murphy et al (US 5126654) for claim 6;  Thompson (US 2531088 A), Madsen (US 3875497 A), Hobbs and in further view of Schaug-Pettersen et al (US 2008/0122444 A1) for claim 17.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary 
4. Claims 1, 2, 3, 5, 9, 11-16, 18-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Thompson (US 2531088 A), Madsen (US 3875497 A) and in further view of and Hobbs (US 2013/0162256 A1).

    PNG
    media_image1.png
    168
    320
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    390
    382
    media_image2.png
    Greyscale
Regarding independent claim 1, Thompson (US 2531088 A) teaches, A subsea structure detection device configured to detect a structure provided on a seabed, the subsea structure detection device comprising (figure 1): a plurality of supply electrode pairs each including a positive electrode and a negative electrode (elements 12 and 13, figure 1); a plurality of potential difference detectors (element 14, 15, 16, 17, 18, figure 1) each arranged between the positive electrode and the negative electrode and configured to detect a potential difference in a detection region between the positive electrode and the negative electrode due to a current supplied between the positive electrode and the negative electrode (figure1, lines 3-45, column 4); and a controller (radar transmitter and receiver element 62, figure 4) configured to perform control to determine a position of the structure (element 64, figure 4) 
Thompson fail to teach verbatim a controller.
Thompson further teaches, a radar transmitter and receiver 62 capable of measuring distances and horizontal angles through 360 degrees was located at a known latitude and longitude upon the shore. At regularly spaced time intervals throughout the travel of boat 19 along course 61 the distance and bearing of boat 19 from radar unit 62 were measured. From the distance, bearing and time information the precise position of the cable towing boat was charted. Since the length of the cable towed behind the boat IS and 15 since the position of the electrodes on the cable were known, the exact position of any electrodes at any given instant could be calculated. Thus it was determined that the electrodes passed over the point 63 on course 61 at the time interval 20 corresponding to the numeral 56 on curve 54 of Fig. 3 and similarly that the electrodes passed over the point 64 on course 61 at the time indicated by numeral 58 on curve 54. Thus two points partially defining the limits of the salt 25 dome were charted upon a map of the particular area. By making several runs over the area, either parallel to the course 61 or over any other courses crossing course 61 between points 63 and 64, additional points could be established defining the area of the salt dome indicated by the numeral 65. Although in the above discussion a shore-based radar unit is described for fixing the position of the boat 19 at any instant, it will be apparent 35 that other means of fixing the position of the boat may be employed. Thus the boat might be equipped with a mobile radar unit adapted to measure distances and angles with respect to one or more marker stations located at known latitude 40 and longitude either on shore or over the body of water. Likewise, other methods providing sufficiently accurate information as to course and position of the cable-towing vessel might be employed.
In related art Madsen (US 3875497 A) teaches, sea floor exploration systems and more particularly to a novel reconnaissance system and apparatus employing a remotely controlled waterborne platform directed to transverse a programed path, for quickly mapping and charting submerged target areas, for providing a series of programmed sequential transverses over a fine grid search pattern (figures 4, 5 and 6; lines 1-45, column 5). 
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the filing of the invention to have modified the teachings of Thompson by providing a controller to transverse a programed path, as taught by Madsen.
One of the ordinary skill in the art would have been motivated to make this modification, for providing a series of programmed sequential transverses over a fine grid search pattern as taught by Madsen.
Regarding the newly introduced limitation plurality of supply electrode pairs, Thompson and Madsen fail to explicitly teach plurality of Supply electrodes.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
Hobbs (US 2013/0162256 A1) teaches, Methods for geophysical surveying include disposing an electromagnetic source and first and second receiver electrodes in water; actuating the source; and detecting a responsive electromagnetic field by measuring a potential difference between the first and second receiver electrodes, wherein: the electromagnetic source defines a source dipole axis; the first and second receiver electrodes 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
dipole axis. Systems for geophysical surveying include a first source electrode on a first source cable; a second source electrode on a different second source cable, the first and second source electrodes forming an electromagnetic source and defining a source dipole axis; a first receiver electrode on a first receiver cable; a second receiver electrode on a different second receiver cable, the first and second receiver electrodes defining a receiver dipole axis not substantially parallel to the source dipole axis. Figures 1-5 illustrate possible towing and electrode configurations (please see the description in [0019], [0023], [0024], [0028], [0029] of the specification).
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the filing of the invention to have modified the teachings of Thompson and Madsen with plurality of electrodes sensing devices thereon at spaced apart locations as taught by Hobbs.
One of the ordinary skill in the art would have been motivated to make this modification, for providing both in-line and broadside data for a range of offsets (distance between a source and a receiver) with only a single towing pass. The electromagnetic responses thus obtained might lead to superior data processing and survey interpretation. Collection of in-line and broadside data may lead to new methods of data analysis and interpretation, especially applicable to anisotropy and multi-dimensional effects, as taught by Hobbs.
Regarding dependent claim 2, Thompson (US 2531088 A), Madsen (US 3875497 A) and Hobbs (US 2013/0162256 A1) teach the subsea structure detection device according to claim 1.
Thompson (US 2531088 A), further teaches, a moving body (element 19, figure 1) including at least the plurality of supply electrode pairs and the plurality of potential difference detectors and configured to be movable in water (lines 30-45, column 4). 
Thompson fails to explicitly teach, the controller is configured to perform control to output a signal to adjust a moving direction of the moving body based on a determination result of the position of the structure and the detection signals. 
Madsen (US 3875497 A) further teaches, sea floor exploration systems and more particularly to a novel reconnaissance system and apparatus employing a remotely controlled waterborne platform directed to transverse a programed path, for quickly mapping and charting submerged target areas, for providing a series of programmed sequential transverses over a fine grid search pattern (figures 4, 5 and 6; lines 1-45, column 5). 
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the filing of the invention to have modified the teachings of Thompson by providing a controller to transverse a programed path, as taught by Madsen.
One of the ordinary skill in the art would have been motivated to make this modification, for providing a series of programmed sequential transverses over a fine grid search pattern as taught by Madsen.

Regarding dependent claim 3, Thompson (US 2531088 A), Madsen (US 3875497 A) and Hobbs (US 2013/0162256 A1) teach the subsea structure detection device according to claim 2.


Regarding dependent claim 5, Thompson (US 2531088 A), Madsen (US 3875497 A), and Hobbs (US 2013/0162256 A1) teach the subsea structure detection device according to claim 4.
Thompson further teaches, currents of different frequencies are respectively supplied to the first electrode pair and the second electrode pair (lines 60-62, column 5).
Hobbs further teaches, wherein the plurality of supply electrode pairs include a first electrode pair spaced apart from each other in the direction along the traveling direction on the first side and a second electrode pair spaced apart from each other in the direction along the traveling direction on the second side (Figures 1-5 illustrate possible towing and electrode configurations (please see the description in [0019], [0023], [0024], [0028], [0029] of the specification).
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the filing of the invention to have modified the teachings of Thompson and Madsen with plurality of electrodes sensing devices thereon at spaced apart locations as taught by Hobbs.


Regarding dependent claim 9, Thompson (US 2531088 A), Madsen (US 3875497 A) and Hobbs (US 2013/0162256 A1) teach the subsea structure detection device according to claim 2.
Thompson, further teaches, the moving body includes the plurality of supply electrode pairs (elements 12 and 13, figure 1), the plurality of potential difference detectors (element 14, 15, 16, 17, 18, figure 1), a current source configured to supply a current between the plurality of supply electrode pairs (figure1, lines 3-45, column 4), the controller (figure 3 and 4, line 45, column 7 – line 30, column 8), and a propulsion mechanism configured to apply a propulsive force to the moving body, and is configured to autonomously travel in a sea (vessel 19 may be a water-borne or a suitable air-borne vessel which is self-propelled to aid capable of towing cable through the water; lines 36-38, column 4).
Thompson fails to explicitly teach, the controller is configured to perform control to output a signal to adjust a moving direction of the moving body based on a determination result of the position of the structure and the detection signals. 
Madsen (US 3875497 A) teaches, sea floor exploration systems and more particularly to a novel reconnaissance system and apparatus employing a remotely controlled waterborne 
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the filing of the invention to have modified the teachings of Thompson by providing a controller to transverse a programed path, as taught by Madsen.
One of the ordinary skill in the art would have been motivated to make this modification, for providing a series of programmed sequential transverses over a fine grid search pattern as taught by Madsen.


    PNG
    media_image2.png
    390
    382
    media_image2.png
    Greyscale
Regarding independent claim 11,  Thompson (US 2531088 A) teaches, a subsea structure detection system configured to detect a structure provided on a seabed (figure 1), the subsea structure detection system comprising: a detection device including a plurality of supply electrode pairs each including a positive electrode and a negative electrode (elements 12 and 13, figure 1) and a plurality of potential difference detectors (element 14, 15, 16, 17, 18, figure 1) each arranged between the positive electrode and the negative electrode and configured to detect a potential 
    PNG
    media_image1.png
    168
    320
    media_image1.png
    Greyscale
positive electrode and the negative electrode due to a current supplied between the positive electrode and the negative electrode (figure1, lines 3-45, column 4); a current source (element 35, figure 4) configured to supply a current between the plurality of supply electrode pairs (figure1, lines 3-45, column 4); and a control device configured to perform control to determine a position of the structure based on changes in detection signals detected by the plurality of potential difference detectors caused by the structure (figure 3 and 4, line 45, column 7 – line 30, column 8).
Thompson fail to teach verbatim a controller but further teaches, a radar transmitter and receiver 62 capable of measuring distances and horizontal angles through 360 degrees was located at a known latitude and longitude upon the shore. At regularly spaced time intervals throughout the travel of boat 19 along course 61 the distance and bearing of boat 19 from radar unit 62 were measured. From the distance, bearing and time information the precise position of the cable towing boat was charted. Since the length of the cable towed behind the boat IS and 15 since the position of the electrodes on the cable were known, the exact position of any electrodes at any given instant could be calculated. Thus it was determined that the electrodes passed over the point 63 on course 61 at the time interval 20 corresponding to the numeral 56 on curve 54 of Fig. 3 and similarly that the electrodes passed over the point 64 on course 61 at the time indicated by numeral 58 on curve 54. Thus two points partially defining the limits of the it will be apparent 35 that other means of fixing the position of the boat may be employed. Thus the boat might be equipped with a mobile radar unit adapted to measure distances and angles with respect to one or more marker stations located at known latitude 40 and longitude either on shore or over the body of water. Likewise, other methods providing sufficiently accurate information as to course and position of the cable-towing vessel might be employed.
In related art Madsen (US 3875497 A) teaches, sea floor exploration systems and more particularly to a novel reconnaissance system and apparatus employing a remotely controlled waterborne platform directed to transverse a programed path, for quickly mapping and charting submerged target areas, for providing a series of programmed sequential transverses over a fine grid search pattern (figures 4, 5 and 6; lines 1-45, column 5). 
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the filing of the invention to have modified the teachings of Thompson by providing a controller to transverse a programed path, as taught by Madsen.
Regarding the newly introduced limitation plurality of supply electrode pairs, Thompson and Madsen fail to explicitly teach plurality of Supply electrodes.
Hobbs (US 2013/0162256 A1) teaches, Methods for geophysical surveying include disposing an electromagnetic source and first and second receiver electrodes in water; actuating 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
between the first and second receiver electrodes, wherein: the electromagnetic source defines a source dipole axis; the first and second receiver electrodes define a receiver dipole axis; and the source dipole axis is not substantially parallel to the receiver dipole axis. Systems for geophysical surveying include a first source electrode on 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
a first source cable; a second source electrode on a different second source cable, the first and second source electrodes forming an electromagnetic source and defining a source dipole axis; a first receiver electrode on a first receiver cable; a second receiver electrode on a different second receiver cable, the first and second receiver electrodes defining a receiver dipole axis not substantially parallel to the source dipole axis. Figures 1-5 illustrate possible towing and electrode configurations (please see the description in [0019], [0023], [0024], [0028], [0029] of the specification).
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the filing of the invention to have modified the teachings of Thompson and Madsen with plurality of electrodes sensing devices thereon at spaced apart locations as taught by Hobbs.
One of the ordinary skill in the art would have been motivated to make this modification, for providing both in-line and broadside data for a range of offsets (distance between a source 

Regarding dependent claim 12, Thompson (US 2531088 A), Madsen (US 3875497 A) and Hobbs (US 2013/0162256 A1) teach the subsea structure detection device according to claim 11.
Thompson fails to explicitly teach, wherein the control device is provided in a marine vessel configured to travel on a sea surface. 
Madsen (US 3875497 A) teaches, sea floor exploration systems and more particularly to a novel reconnaissance system and apparatus employing a remotely controlled waterborne platform directed to transverse a programed path, for quickly mapping and charting submerged target areas, for providing a series of programmed sequential transverses over a fine grid search pattern (figures 4, 5 and 6; lines 1-45, column 5). 
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the filing of the invention to have modified the teachings of Thompson by providing a controller to transverse a programed path, as taught by Madsen.
One of the ordinary skill in the art would have been motivated to make this modification, for providing a series of programmed sequential transverses over a fine grid search pattern as taught by Madsen.



    PNG
    media_image1.png
    168
    320
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    390
    382
    media_image2.png
    Greyscale
Regarding independent claim 13,  Thompson (US 2531088 A) teaches A subsea structure detection method for detecting a structure provided on a seabed (figure 1), the subsea structure detection method comprising: moving, along the seabed, a moving body including at least a supply electrode pair including a positive electrode and a negative electrode (elements 12 and 13, figure 1)  and a potential difference detector (element 14, 15, 16, 17, 18, figure 1); supplying a current between the positive electrode and the negative electrode (figure1, lines 3-45, column 4); detecting a potential difference in a detection region between the positive electrode and the negative electrode (figure1, lines 3-45, column 4); and performing control (radar transmitter and receiver element 62, figure 4) to determine a position of the structure based on a change in a detected detection signal caused by the structure (element 64, figure 4; figures 3 and 4, line 45, column 7 – line 30, column 8). Thomson teaches plurality of the potential difference detectors are respectively arranged _between the positive electrode and the negative electrode in each of the supply electrode pairs (fig. 2).
a controller but further teaches, a radar transmitter and receiver 62 capable of measuring distances and horizontal angles through 360 degrees was located at a known latitude and longitude upon the shore. At regularly spaced time intervals throughout the travel of boat 19 along course 61 the distance and bearing of boat 19 from radar unit 62 were measured. From the distance, bearing and time information the precise position of the cable towing boat was charted. Since the length of the cable towed behind the boat IS and 15 since the position of the electrodes on the cable were known, the exact position of any electrodes at any given instant could be calculated. Thus it was determined that the electrodes passed over the point 63 on course 61 at the time interval 20 corresponding to the numeral 56 on curve 54 of Fig. 3 and similarly that the electrodes passed over the point 64 on course 61 at the time indicated by numeral 58 on curve 54. Thus two points partially defining the limits of the salt 25 dome were charted upon a map of the particular area. By making several runs over the area, either parallel to the course 61 or over any other courses crossing course 61 between points 63 and 64, additional points could be established defining the area of the salt dome indicated by the numeral 65. Although in the above discussion a shore-based radar unit is described for fixing the position of the boat 19 at any instant, it will be apparent 35 that other means of fixing the position of the boat may be employed. Thus the boat might be equipped with a mobile radar unit adapted to measure distances and angles with respect to one or more marker stations located at known latitude 40 and longitude either on shore or over the body of water. Likewise, other methods providing sufficiently accurate information as to course and position of the cable-towing vessel might be employed.

Therefore it would have been obvious to one of the ordinary skill in the art at the time of the filing of the invention to have modified the teachings of Thompson by providing a controller to transverse a programed path, as taught by Madsen.
Regarding the newly introduced limitation plurality of supply electrode pairs, Thompson and Madsen fail to explicitly teach plurality of Supply electrodes.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
Hobbs (US 2013/0162256 A1) teaches, Methods for geophysical surveying include disposing an electromagnetic source and first and second receiver electrodes in water; actuating the source; and detecting a responsive electromagnetic field by measuring a potential difference between the first and second receiver electrodes, wherein: the electromagnetic source defines a source dipole axis; the first and second receiver electrodes define a receiver dipole axis; and the source dipole axis is not substantially parallel to the receiver dipole axis. Systems for geophysical surveying include a first source electrode on a first source cable; a second source 
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the filing of the invention to have modified the teachings of Thompson and Madsen with plurality of electrodes sensing devices thereon at spaced apart locations as taught by Hobbs.
One of the ordinary skill in the art would have been motivated to make this modification, for providing both in-line and broadside data for a range of offsets (distance between a source and a receiver) with only a single towing pass. The electromagnetic responses thus obtained might lead to superior data processing and survey interpretation. Collection of in-line and broadside data may lead to new methods of data analysis and interpretation, especially applicable to anisotropy and multi-dimensional effects, as taught by Hobbs.

Regarding dependent claim 14, Thompson (US 2531088 A), Madsen (US 3875497 A) and Hobbs (US 2013/0162256 A1) teach the subsea structure detection device according to claim 3.
Hobbs further teaches, the plurality of potential difference detectors include a first potential difference detector provided on a first side among left-right sides of the moving body in a direction along the traveling direction of the moving body, and/or a potential difference detector provided on a second side different from the first side among the left-right sides; and 

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
Hobbs further teaches, the example marine electromagnetic survey system illustrated in FIG. 4 provides both in-line and broadside configurations. Source electrodes S2, S3 form an in-line source, while source electrodes S1, S2 form a broadside source. As illustrated, a single source cable 10 carries both co-linear and broadside sources. Likewise, receiver electrodes R12, R22 form an in-line receiver, while receiver electrodes R11, R12 form a broadside receiver. A voltage measuring device would be associated with the pair of electrodes R12, R22, while a second voltage measuring device would be associated with the pair of electrodes R11, R12. In some embodiments, a single voltage measuring device may be switchably associated with all of the electrodes R11, R12, R21, and R22. It should be understood that, in each embodiment, the associated voltage measuring device will need to be functionally connected via a voltage measuring circuit to provide appropriate in-line and broadside voltage measurements for that particular source/receiver configuration. For example, separate electrical wires in the receiver cables 10 may be used to measure potential differences for the in-line configuration across electrodes R12, 
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the filing of the invention to have modified the teachings of Thompson and Madsen with plurality of electrodes sensing devices thereon at spaced apart locations as taught by Hobbs.
One of the ordinary skill in the art would have been motivated to make this modification, for providing both in-line and broadside data for a range of offsets (distance between a source and a receiver) with only a single towing pass. The electromagnetic responses thus obtained might lead to superior data processing and survey interpretation. Collection of in-line and broadside data may lead to new methods of data analysis and interpretation, especially applicable to anisotropy and multi-dimensional effects, as taught by Hobbs.

Regarding dependent claim 15, Thompson (US 2531088 A), Madsen (US 3875497 A) and Hobbs (US 2013/0162256 A1) teach the subsea structure detection device according to claim 1.
Regarding the limitation, wherein the controller is further configured to control a change of the traveling direction of the 6Application No. 16/749,669Customer No. 74,712 Response of Aug 31, 2021Attorney Docket No.: SHM-612moving body is changed in response to a change in the potential difference between the detection electrode pair, Thompson further teaches, a radar transmitter it will be apparent 35 that other means of fixing the position of the boat may be employed. Thus the boat might be equipped with a mobile radar unit adapted to measure distances and angles with respect to one or more marker stations located at known latitude 40 and longitude either on shore or over the body of water. Likewise, other methods providing sufficiently accurate information as to course and position of the cable-towing vessel might be employed.
In related art Madsen (US 3875497 A) teaches, sea floor exploration systems and more particularly to a novel reconnaissance system and apparatus employing a remotely controlled 
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the filing of the invention to have modified the teachings of Thompson by providing a controller to transverse a programed path, as taught by Madsen.
One of the ordinary skill in the art would have been motivated to make this modification, for providing a series of programmed sequential transverses over a fine grid search pattern as taught by Madsen.

Regarding dependent claim 16, Thompson (US 2531088 A), Madsen (US 3875497 A) and Hobbs (US 2013/0162256 A1) teach the subsea structure detection device according to claim 15.

    PNG
    media_image10.png
    574
    348
    media_image10.png
    Greyscale
Thompson, Madsen, Hobbs fails to explicitly teach, wherein a series of changes to the traveling direction of the moving body allows the moving body to follow the structure provided on the seabed. 
Morgan teaches, the trawl of the electrodes 19 can be maneuvered to correct any drift of the electrodes away from the pipeline, and in particular to return them to such positions that the electrode 19c is over the pipeline. This maneuvering can most easily be achieved by simply steering the vessel 16 to correct any displacement of the extrapolated peak 31 on the CRO screen 23 from the vertical line associated 
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the filing of the invention to have modified the teachings of Thompson by providing a plurality of test electrodes towed in parallel over the pipeline by the vessel and spaced apart transverse to the direction of travel of the vessel, as taught by Morgan.
One of the ordinary skill in the art would have been motivated to make this modification, such that the potentials of all of the test electrodes, relative to the reference electrode are monitored, and the position of the pipeline, relative to the electrodes may be determined, using these potentials, and the steering of the vessel may be compensated accordingly, to ensure that the vessel follows the route of the pipeline, as taught by Morgan (lines 9-21, column 3).

Regarding dependent claim 18, Thompson (US 2531088 A), Madsen (US 3875497 A) and Hobbs (US 2013/0162256 A1) teach the subsea structure detection device according to claim 3.
Hobbs further teaches, wherein at least 3 supply electrode pairs and at least 3 potential difference electrode pairs are provided (figures 3-5). Hobbs further teaches, the plurality of potential difference detectors include a first potential difference detector provided on a first side 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
among left-right sides of the moving body in a direction along the traveling direction of the moving body, and/or a potential difference detector provided on a second side different from the first side among the left-right sides; and the plurality of potential difference detectors further include a third potential difference detector including the detection electrode pair aligned in the left-right direction with respect to the traveling direction in the moving body (Figure 5). 

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
Hobbs further teaches,   The example marine electromagnetic survey system illustrated in FIG. 4 provides both in-line and broadside configurations. Source electrodes S2, S3 form an in-line source, while source electrodes S1, S2 form a broadside source. As illustrated, a single source cable 10 carries both co-linear and broadside sources. Likewise, receiver electrodes R12, R22 form an in-line receiver, while receiver electrodes R11, R12 form a broadside receiver. A voltage measuring device would be associated with the pair of electrodes R12, R22, while a second voltage measuring device would be associated with the pair of electrodes R11, R12. In some embodiments, a single voltage measuring device may be switchably associated with all of the electrodes R11, R12, R21, and R22. It should be understood that, in each embodiment, the associated voltage measuring device will need to be 
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the filing of the invention to have modified the teachings of Thompson and Madsen with plurality of electrodes sensing devices thereon at spaced apart locations as taught by Hobbs.
One of the ordinary skill in the art would have been motivated to make this modification, for providing both in-line and broadside data for a range of offsets (distance between a source and a receiver) with only a single towing pass. The electromagnetic responses thus obtained might lead to superior data processing and survey interpretation. Collection of in-line and broadside data may lead to new methods of data analysis and interpretation, especially applicable to anisotropy and multi-dimensional effects, as taught by Hobbs.

Regarding dependent claim 19, Thompson (US 2531088 A), Madsen (US 3875497 A) and Hobbs (US 2013/0162256 A1) teach the subsea structure detection device according to claim 1.
Hobbs further teaches, wherein at least one of the pair of supply electrodes is parallel to another pair of supply electrodes (figures 3-5).
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the filing of the invention to have modified the teachings of Thompson and Madsen with plurality of electrodes sensing devices thereon at spaced apart locations as taught by Hobbs.
One of the ordinary skill in the art would have been motivated to make this modification, for providing both in-line and broadside data for a range of offsets (distance between a source and a receiver) with only a single towing pass. The electromagnetic responses thus obtained might lead to superior data processing and survey interpretation. Collection of in-line and broadside data may lead to new methods of data analysis and interpretation, especially applicable to anisotropy and multi-dimensional effects, as taught by Hobbs.
 
Regarding dependent claim 20, Thompson (US 2531088 A), Madsen (US 3875497 A) and Hobbs (US 2013/0162256 A1) teach the subsea structure detection device according to claim 3.
Hobbs further teaches, wherein a plurality of potential difference electrode pairs are provided where a pair of potential difference electrodes is not parallel to another pair of potential difference electrodes (figures 3-5).
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the filing of the invention to have modified the teachings of Thompson and Madsen with plurality of electrodes sensing devices thereon at spaced apart locations as taught by Hobbs.
.
5. Claims 4, 7, 8 and 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Thompson (US 2531088 A), Madsen (US 3875497 A) and Hobbs (US 2013/0162256 A1) and in further view of Morgan (US 4078510).
Regarding dependent claim 4, Thompson (US 2531088 A), Madsen (US 3875497 A) and Hobbs (US 2013/0162256 A1) teach the subsea structure detection device according to claim 3.
Thompson and Madsen fail to teach wherein the plurality of potential difference detectors include at least a first potential difference detector provided on a first side among left-right sides of the moving body in a direction along the traveling direction of the moving body, and a second potential difference detector provided on a second side different from the first side among the left-right sides.
Hobbs further teaches, the plurality of potential difference detectors include at least a first potential difference detector provided on a first side among left-right sides of the moving body in a direction along the traveling direction of the moving body, and a second potential difference detector provided on a second side different from the first side among the left-right sides (figures 3-5).


    PNG
    media_image11.png
    1148
    749
    media_image11.png
    Greyscale
Morgan (US 4078510) teaches, a method of surveying a cathodically protected metallic structure at least partly immersed in a liquid, the metallic structure having electrically connected thereto a metallic element of known electrolytic potential relative to the liquid the method comprising determining the potential differences in the liquid between a point adjacent the metallic element, and test points adjacent the metallic structure, and determining the varying level of protection about the structure from the variations in the said potential differences (lines 40-49, column 2). The test electrode means and the reference electrode may be towed by a vessel moving on the surface of the water. The test electrode means may comprise a single test electrode but preferably comprise a plurality of test electrodes towed in parallel over the pipeline by the vessel and spaced apart transverse to the direction of travel of the vessel. The potentials of all of the test electrodes, relative to the reference electrode are monitored, and the position of the pipeline, relative to the electrodes may be determined, using these potentials, and the steering of the vessel may be compensated accordingly, to ensure that the vessel follows the route of the pipeline (lines 9-21, column 3).

One of the ordinary skill in the art would have been motivated to make this modification, such that the potentials of all of the test electrodes, relative to the reference electrode are monitored, and the position of the pipeline, relative to the electrodes may be determined, using these potentials, and the steering of the vessel may be compensated accordingly, to ensure that the vessel follows the route of the pipeline (lines 9-21, column 3).

Regarding dependent claim 7, Thompson (US 2531088 A), Madsen (US 3875497 A), Hobbs (US 2013/0162256 A1) and Morgan (US 4078510) teach the subsea structure detection device according to claim 4.
Morgan further teaches, the plurality of potential difference detectors further include a third potential difference detector including the detection electrode pair aligned in the left-right direction with respect to the traveling direction in the moving body (fig. 4; lines 9-21, column 3).
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the filing of the invention to have modified the teachings of Thompson, Madsen and Hobbs by providing a plurality of test electrodes towed in parallel over the pipeline by the vessel and spaced apart transverse to the direction of travel of the vessel, as taught by Morgan.
One of the ordinary skill in the art would have been motivated to make this modification, such that the potentials of all of the test electrodes, relative to the reference electrode are 

Regarding dependent claim 8, Thompson (US 2531088 A), Madsen (US 3875497 A) and Hobbs (US 2013/0162256 A1) and Morgan (US 4078510) teach the subsea structure detection device according to claim 4.
Morgan further teaches, wherein the plurality of potential difference detectors are provided at a side or a bottom side of the moving body in such a manner that distances in an upward-downward direction from a bottom of the moving body are substantially equal to each other (lines 49, column 5 – lines 25, column 6).
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the filing of the invention to have modified the teachings of Thompson, Madsen and Hobbs by providing a plurality of test electrodes towed in parallel over the pipeline by the vessel and spaced apart transverse to the direction of travel of the vessel, as taught by Morgan.
One of the ordinary skill in the art would have been motivated to make this modification, such that the potentials of all of the test electrodes, relative to the reference electrode are monitored, and the position of the pipeline, relative to the electrodes may be determined, using these potentials, and the steering of the vessel may be compensated accordingly, to ensure that the vessel follows the route of the pipeline, as taught by Morgan (lines 9-21, column 3).

Regarding dependent claim 10, Thompson (US 2531088 A), Madsen (US 3875497 A) and Hobbs (US 2013/0162256 A1) teach the subsea structure detection device according to claim 1.
Thompson teaches, method for conducting continuous electrical prospecting surveys over water covered areas.
Hobbs teaches plurality of supply electrodes (see figures 1-5 and their description in [0019], [0023], [0024], [0028], [0029] of the specification) 
Thompson fails to explicitly teach where in the subsea structure is a pipeline provided on the seabed; and the controller is configured to determine a position of the pipeline. 

    PNG
    media_image10.png
    574
    348
    media_image10.png
    Greyscale
Morgan (US 4078510) teaches, a method of surveying a cathodically protected metallic structure at least partly immersed in a liquid, the metallic structure having electrically connected thereto a metallic element of known electrolytic potential relative to the liquid the method comprising determining the potential differences in the liquid between a point adjacent the metallic element, and test points adjacent the metallic structure, and determining the varying level of protection about the structure from the variations in the said potential differences (lines 40-49, column 2). The test electrode means and the reference electrode may be towed by a vessel moving on the surface of the water. The test electrode means may comprise a single test electrode but preferably comprise a plurality of test electrodes towed in parallel over the pipeline by the vessel and spaced apart transverse to the direction of travel of the vessel. The potentials of all of the test electrodes, relative to the reference electrode are monitored, and the position of the 
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the filing of the invention to have modified the teachings of Thompson, Madsen and Hobbs by providing a plurality of test electrodes towed in parallel over the pipeline by the vessel and spaced apart transverse to the direction of travel of the vessel, as taught by Morgan.
One of the ordinary skill in the art would have been motivated to make this modification, such that the potentials of all of the test electrodes, relative to the reference electrode are monitored, and the position of the pipeline, relative to the electrodes may be determined, using these potentials, and the steering of the vessel may be compensated accordingly, to ensure that the vessel follows the route of the pipeline, as taught by Morgan (lines 9-21, column 3).
6. Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Thompson (US 2531088 A), Madsen (US 3875497 A), Hobbs (US 2013/0162256 A1) and in further view of Murphy et al (US 5126654).
Regarding dependent claim 6, Thompson (US 2531088 A), Madsen (US 3875497 A) and Hobbs (US 2013/0162256 A1) teach the subsea structure detection device according to claim 5.
Thompson (US 2531088 A), Madsen (US 3875497 A), and Hobbs fail to teach, wherein the controller is configured to perform control to determine the position of the structure with respect to the moving body by Fourier transforming the detection signals and analyzing a Fourier transformed detection signal for each of the frequencies of the currents respectively supplied to the first electrode pair and the second electrode pair.

Murphy further teaches, if the decrement in on-pipe current is to be examined, the relationship of on-pipe current between two spaced locations provides an indication of off-pipe current. In a complimentary manner the relationship of directly measured transverse current at one location to directly measured transverse current at another location provides an indication of whether or not a holiday exists. Similarly, and as subsequently described, when 
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the filing of the invention to have modified the teachings of Thompson, Madsen, Hobbs and by providing for Fourier transforming the signals to determine the location of a defect on the pipe as taught by Murphy et al. 
One of the ordinary skill in the art would have been motivated to make this modification, to provide increased resolution for corrosion detection and current distribution monitoring without the necessity of excavation or local physical contact with the pipe, as taught by Murphy et al (lines 18-20, column 1).
7. Claim 17 is rejected under 35 U.S.C. 103(a) as being unpatentable over Thompson (US 2531088 A), Madsen (US 3875497 A), Hobbs and in further view of Schaug-Pettersen et al (US 2008/0122444 A1).
Regarding dependent claim 17, Thompson (US 2531088 A), Madsen (US 3875497 A), Hobbs (US 2013/0162256 A1) teach the subsea structure detection device according to claim 5.
Regarding the limitation, wherein the currents of different frequencies are different from each other by several tens of Hz, Thompson further teaches, currents of different frequencies are respectively supplied to the first electrode pair and the second electrode pair (lines 60-62, column 5).
Schaug-Pettersen et al (US 20080122444 A1) teaches, a source for electromagnetic (EM) surveying, in particular for seabed logging; frequencies in the range from 0.01 Hz to 1 kHz, e.g. from 0.1 to 20 Hz, typically about 0.25 to 3 Hz. Typical examples include square, triangular and sine waves. Specific frequencies and waveforms may be designed to suit particular surveys. The cables are preferably deployed in such a way that the electrodes are spaced apart by a distance in the range 100 to 800 m, more preferably in the range 200-300m. Preferably, the maximum current transmitted via the electrodes is at least 100 A and may be in the range 100 to 10,000 A, more preferably 1000 to 5000 A (paragraphs [0034]-[0036]).
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the filing of the invention to have modified the teachings of Thompson, Madsen and Hobbs by providing a source capable of with variable frequency output, as taught by Schaug-Pettersen et al.
One of the ordinary skill in the art would have been motivated to make this modification, by applying suitable frequencies for conducting an electromagnetic survey as taught by Schaug-Pettersen et al.   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH RAJAPUTRA whose telephone number is (571) 270-0477. The examiner can normally be reached between 8:00 AM - 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad (571) 272-2210 can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, 

/SURESH RAJAPUTRA/
Examiner, Art Unit 2858

/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858